Ellsworth, J.
(Concurring specially.) I concur in the result announced but not in the reasoning of that part of the opinion contained in these words: “With these exhibits out of the case the jury could have found no other verdict than the one found. The defendant -offered no testimony and" the uncontradicted testimony of the State aside from the exhibits complained of, clearly shows that the defendant is guilty of the offense charged in the information.”
I deem it highly improbable that a jury acting upon evidence such as is shown by the record of this case would have found a verdict different from that rendered. Nevertheless, the jury was at full liberty if it saw fit to do so to render a verdict of not guilty and such verdict would have stood as conclusive of the fact of the defendant’s guilt notwithstanding the apparent weight of the evidence. Therefore, it appears to me that we are not authorized to go further than to say that there was no reasonable probability of a different verdict.
There is no means known to the law of this State whereby a defendant in a criminal case can be held guilty of an offense charged against him except upon the verdict of a jury after a fair and impartial trial. It is not the province of this court to declare his guilt or to hold as a matter of law that the verdict of a jury could not be other than one of conviction. To reason or presume upon the probability ■of the action of a jury in such a case is the limit of our discretion.